711 N.W.2d 737 (2006)
474 Mich. 1086
Everett CASEY and Maryalice Casey, Plaintiffs-Appellants,
v.
AUTO OWNERS INSURANCE COMPANY, Homeowners Insurance Company, Asu Group, and Meredith Reschly, Defendants-Appellees.
Docket Nos. 130727 & (70)(71), COA No. 266576.
Supreme Court of Michigan.
March 22, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. *738 The application for leave to appeal the March 1, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for stay is DENIED as moot.